Opinion filed August 15, 2013




                                      In The


        Eleventh Court of Appeals
                                   __________

                                No. 11-13-00058-CR
                                    __________

                  RICHARD JOSEPH HIRES, Appellant
                                V.
                    THE STATE OF TEXAS, Appellee


                     On Appeal from the 29th District Court
                          Palo Pinto County, Texas
                         Trial Court Cause No. 14788


                     MEMORANDUM OPINION
      The jury convicted Richard Joseph Hires of arson and sentenced him to
confinement in the Institutional Division of the Texas Department of Criminal
Justice for a term of forty years. The jury assessed a fine of $10,000. We dismiss
the appeal.
      Appellant’s court-appointed counsel has filed a motion to withdraw in this
appeal. The motion is supported by a brief in which counsel professionally and
conscientiously examines the record and applicable law and states that he has
concluded that the appeal is frivolous. Counsel has provided Appellant with a
copy of the brief and advised Appellant of his right to review the record and file a
response to counsel’s brief. A response has not been filed. 1 Court-appointed
counsel has complied with the requirements of Anders v. California, 386 U.S. 738
(1967); In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State,
813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex.
Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161
S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).                             Following the procedures
outlined in Anders and Schulman, we have independently reviewed the record, and
we agree that the appeal is without merit and should be dismissed. Schulman, 252
S.W.3d at 409.
        We note that counsel has the responsibility to advise Appellant that he may
file a petition for discretionary review with the clerk of the Texas Court of
Criminal Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal
cases, the attorney representing the defendant on appeal shall, within five days
after the opinion is handed down, send his client a copy of the opinion and
judgment, along with notification of the defendant’s right to file a pro se petition
for discretionary review under Rule 68.”). Likewise, this court advises Appellant
that he may file a petition for discretionary review pursuant to TEX. R. APP. P. 68.
        The motion to withdraw is granted, and the appeal is dismissed.


August 15, 2013                                                     PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.

        1
         By letter, this court originally granted Appellant thirty days in which to exercise his right to file a
response to counsel’s brief. The court additionally granted two motions for extension filed by Appellant
granting him an additional sixty days in which to file his response.

                                                       2